DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TODD STERNLIEB,
                             Appellant,

                                    v.

                         LORI GREENBERG,
                              Appellee.

                              No. 4D20-1774

                          [January 27, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 502011DR014962.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellant.

  Meaghan K. Marro of Marro Law, P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.